*181The judgment of the court was delivered by
Rost, J.
This is a suit to recover, for non-payment of the rent,'the possession of a store rented by the plaintiff to the defendant, The court below gave judgment in favor of the plaintiff, and the defendant appealed.
We are of opinion that the judge of the court below has taken a correct view of the facts of the case, and we concur with him that, in a case like this, it is not necessary to resort to a direct action to annul a lease, if there be one, the law having declared that the immediate consequence of the failure of the tenant to pay the rent when it becomes due, is to vest in the landlord the right of demanding his expulsion; and the law having further given to the City Court special jurisdiction, “ in all actions instituted by landlords against tenants, for the possession of real property.” Civil Code, art. 2682. Act of 10 March, 1838, ss. 4, 5, p. 56. Judgment affirmed.